DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  “0.5m” in line 8 of Claim 15 appears to be a typographical error and should be replaced with “0.5mm”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5, 7-10, 17-18, 20, 22, 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Daneshvari (WO 2013/152852) and Vos (EP 0150077). Daneshvari discloses a granulate material comprising arabic gum which may be used in a glue on cigarette papers, but does not disclose or suggest that the glue itself comprises tobacco, or any smokable material comprising tobacco and particles or fragments comprising acacia gum (Page 1, lines 18-30; Page 2, lines 1-5).  Vos discloses tobacco dust mixed with cut, shredded, or otherwise comminuted tobacco and a water soluble hydrocolloid which may be gum arabic (Page 2, line 13 – Page 3, line 25; Example 6). The water soluble hydrocolloid is mixed with water or an aqueous solution of the hydrocolloid and thus forms a coating that binds the tobacco dust and cut tobacco (Page 2, lines 13-24). Thus, Vos does not disclose mixing particles or fragments of acacia gum with tobacco to form a smoking article.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747              


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747